DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-11 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aune; Joshua (US 20130326117 A1)[Aune], and further in view of Mitkar; Amit et al. (US 20160210044 A1)[Miktar].

Regarding Claim 1, Aune discloses, A storage control device for controlling a storage that employs a storage medium that has a limit in a number of times of writing, the storage control device (FIG. 2, Storage Controller 204) comprising:	 a memory (FIG. 2, DRAM 230) configured to provide a first buffer area (FIG. 2, Buffer 0-N 222a-n) for storing a group write area in which a plurality of data blocks are arranged, wherein the group write area is a target of garbage collection to be performed by the storage control device  ([0197] “..garbage collection system .. may groom the identified logical erase blocks by: (1) removing valid data from the logical erase blocks, (2) rewriting the valid data to the head of the log-based structure, and (3) erasing the identified logical erase blocks”. [0205] “..Grouping module 1106 arranges valid portions of the selected partially invalidated logical erase blocks into groups .. write data module 1102 writes the groups of valid portions in to log 1202 in logical erase blocks other than the partially invalidated logical erase blocks from which the valid portions were selected”.), 
	each of the plurality of data blocks includes a header area and a payload area, the header area stores a header at a position indicated by index information that corresponds to a data unit stored in the data block, the header includes an offset and a length of the data unit, and the payload area stores the data unit at a position indicated by the offset ([0087] “Each data structure is stored as one or more packets. .. Each packet contains a header. .. The header may also include information regarding the size of the packet, ... The length of the packet may be established by the packet type ..”. [0088] “.. the header may include .. data structure identifier and offset that indicate the data segment (data unit), object, data structure or data block from which the data packet was formed. .. The header may also include a sequence number (index) that identifies where the data segment (data unit) belongs with respect to other packets within the data structure ... One of skill in the art will recognize other information that may be included in a header ..”. [0179] “FIG. 8 depicts .. (packet format 810)”. [0180] “The packet 810 includes .. data segment 812 (e.g., as a packet header, footer (payload), or the like). ..”.); and	 a processor (Fig. 3,combination of all the modules like 322,332,334,..,338 etc.) coupled to the memory (Fig. 3, combination of all buffers like 306,308,320,328,330,346 etc.) and the processor configured to ([0071] "The non-volatile storage device controller 202 includes a master controller 224 ..". [0072] ".. the master controller 224 uses local memory such as a dynamic memory array 230 .., a static memory array 232 .. the master controller 224 runs a Aune did not mention a processor within the storage controller rather mentioned a number of modules each of which does some specific task and the combination of those tasks can be done by a processor. ):	read out a first group write area from the storage medium ([0105] “Once a section of storage has been marked for recovery, .. The garbage collector bypass 316 allows packets to be read into the read data pipeline 108..” [0205] “..Grouping module 1106 arranges valid portions of the selected partially invalidated logical erase blocks into groups..”. In applicant’s system the first group write area writing to first buffer area deals with valid/invalid data from erase block (spec/ref section [0008]). In Aune’s system only valid data is read during garbage collection and is stored in write buffer 320 (shown in Fig. 3).); 	store the first group write area in the first buffer area (([0105] “.. The garbage collector bypass 316 allows packets to be read into the read data pipeline 108 and then transferred directly to the write data pipeline 106 without being routed out of the storage controller 104”. [0110] “.. the write data pipeline 106 includes a write buffer 320 that buffers data for efficient write operations”. In Aune’s system only valid data is read during garbage collection and is stored in write buffer 320 (shown in Fig. 3)); 	release a part of the payload area that stores valid data and invalid data for each data block arranged in the first group write area stored in the first buffer area, the part of the payload area stores the invalid data ([0110] “.. the write data pipeline 106 includes a write buffer 320 that buffers data for efficient write operations”. [0111] “While the write buffer 320 is being filled, the non-volatile storage media 110 may be used for other read operations”. [0114] “.. data is queued using the garbage collection system that needs to be moved from one location to another as part of the garbage collection process”. Aune uses the garbage collection scheme which is a standard scheme in SSD to release area occupied by mostly invalid data. Processor writes valid data in the memory blocks and later updates part of the data causing the original data to become invalid. The garbage collection process identifies data blocks which has more invalid data and it moves the valid data from those blocks and then erases the entire block and releases it for future writing. Applicant also uses garbage collection to release memory from data blocks or payloads having invalid data.   ); and	 perform the garbage collection by performing data refilling ([0111] “While the write buffer 320 is being filled, the non-volatile storage media 110 may be used for other read operations”.), wherein the data refilling is performed by:	 moving the valid data stored in the payload area to fill up a front of the payload area by using the released part of the payload area ([0114] “.. data is queued using the garbage collection system that needs to be moved from one location to another as part of the garbage collection process”. [0113] “.. the write buffer 320 is a ping-pong buffer where one side of the buffer is filled and then designated for transfer at an appropriate time while the other side of the ping-pong buffer is being filled. .. the write buffer 320 includes a first-in first-out ("FIFO") register... One of skill in the art will recognize other write buffer 320 configurations ..” Applicant collects both valid and invalid data from erase block and shuffles the valid data together and releases the area occupied by the invalid data in the write buffer. Aune’s write buffer starts filling valid data from one end and switches to other end when needed. Aune only collects valid data from selected erase blocks and hence front filling within the buffer (payload area) is not needed to replace area occupied by invalid data in between valid data.); and	 updating an offset included in a header stored in the header area at a position indicated by index information that corresponds to the moved valid data without changing the position indicated by the index information that corresponds to the moved valid data ([0088] “.. the header may include .. data structure identifier and offset that indicate the data segment (data unit), .. The header may also include a sequence number (index) that identifies where the data segment (data unit) belongs with respect to other packets within the data Applicant collects the entire erase block (having both valid/invalid data) into the write buffer payload area and then moves the valid data within the payload area retaining/adjusting index and offset. Aune collects and groups only the valid data and hence moving data and retaining/adjusting index and offset are implied in the operation of the grouping module.).  
Aune’s storage controller teaches all the limitations of claim 1 including header area and payload area for each data block. However, the term payload is not explicitly mentioned in Aune’s system and that may create some doubt. To remove that doubt Mitkar is quoted who explicitly teaches data blocks having a header area and a payload area.
Mitkar discloses, each of the plurality of data blocks includes a header area and a payload area, the header area stores a header at a position indicated by index information corresponding to a data unit stored in the data block ([0264] “Generally, each chunk (data block) can include a header and a payload… the chunk headers can also be stored to the index 153 .. and/or the index 150.. once a chunk is successfully transferred to a secondary storage device 108, the secondary storage device 108 returns an indication of receipt, .. which may update their respective indexes 153, 150 accordingly”.), 
the header includes an offset [and a length] of the data unit, and the payload area stores the data unit at a position indicated by the offset ([0264] “... The headers can include a variety of information such as .. offset(s), or other information associated with the payload data items, a chunk sequence number, etc.” [0264] “.. The payload can include files (or other data units) or subsets thereof included in the chunk, whereas the chunk header generally 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Mitkar’s system would have allowed Aune to include a header area and a payload area in data blocks. The motivation to do so would be to organize, manage and control garbage collection and data storage more efficiently. 

Regarding claim 2, Aune/Miktar discloses, The storage control device according to claim 1, wherein the memory is further configured to provide a second buffer area for storing data to be written to the storage medium by an information processing apparatus that uses the storage, the data to be written is allocated to each data block, and 
the processor (Fig. 3,combination of all the modules like 322,332,334,..,338 etc.) is further configured to:	perform a write operation to the storage medium by using the second buffer region (Aune: [0201] “.. storage controller 104 may include a write data module 1102 that sequentially writes user data to an append point at a head of a log .., write data module 1102 may include write data pipeline 106”. Applicant uses ‘second buffer area’ to store user data i.e. data from host or external system and the control mechanism writes the data to the storage from the second buffer. Aune’s system uses write data pipeline 106 (Fig. 3) which has an input buffer 306 receiving user data from host/external source and the write pipeline goes through other stages including garbage collection to free up storage space and eventually stores data in write buffer 320 from where it is written to the storage via storage I/O bus 210.  ); and	 set the first buffer area as the second buffer area to be preferentially used after the data refilling is performed for all the data blocks in the first buffer area (Aune: [0202] “Storage controller 104 .. include a selection module 1104 that selects partially invalidated Applicant uses ‘first buffer area’ to store valid data collected from blocks that will be erased and the controller uses new erased/empty blocks in the storage to write those data back. Aune’s system uses write data pipeline 106 (Fig. 3) which has a stage ‘Garbage collector bypass 316’ that collects and temporarily stores the data in write buffer 320 (similar to applicant’s first buffer).).  

	Regarding claim 3, Aune/Miktar discloses, The storage control device according to claim 2, wherein the processor is further configured to:	write data stored in the first buffer area to the storage medium when the first buffer area is not filled with data even after a predetermined time has elapsed after setting the first buffer area as the second buffer area to be preferentially used (Aune: [0223] “As illustrated in FIG. 15, set 1502 includes seven valid portions, which is enough to fill a logical erase block according to the example logical erase blocks of FIGS. 13 and 14. Accordingly, the bottom six valid portions may be grouped into, for example, group 1404 and written to log 1202, leaving portion 1306f to wait in set 1502 until enough additional valid portions are assigned to set 1502 to form another group”. Applicant uses ‘first buffer area’ to store valid data collected from blocks that will be erased and the controller uses new erased/empty blocks in the storage to write those data back. Aune’s system uses write data pipeline 106 (Fig. 3) which goes through garbage collection to free up storage space and eventually stores data in write buffer 320 from where it is written to the storage via storage I/O bus 210. In Aune’s system writing back the data from GC is a normal activity once data fills a group. If storage space is available then write back would write the data and if storage space is not available then write back would stall and would eventually get executed (like any other instruction execution). It is not clear what a forced write back would do if there were no space and why it would be needed if space were available and what would it do differently from a normal write back.).  

	Regarding claim 4, Aune/Miktar discloses, The storage control device according to claim 1, wherein 
the processor is further configured to:	 perform control of reading out a second group write area that has an invalid data rate equal to or greater than a predetermined threshold value from the storage medium and storing the second group write area in the first buffer region ((Aune: [0104] “.. At some point, the garbage collection system determines that a particular section .. of storage may be recovered. This determination may be due to a lack of available storage capacity, the percentage of data marked as invalid reaching a threshold, ..”. Aune: [0205] “.. Grouping module 1106 arranges valid portions of the selected partially invalidated logical erase blocks into groups based on the characteristic and write data module 1102 writes the groups of valid portions to log 1202”. Applicant uses ‘first buffer region’ to store valid data collected from blocks that will be erased. Aune’s system uses write data pipeline 106 (Fig. 3) which has a stage ‘Garbage collector bypass 316’ that uses selection and grouping module to process collected data and temporarily stores the data in write buffer 320. ); and	 perform control of changing the predetermined threshold value based on a remaining capacity of the storage medium (Aune: [0104] “.. At some point, the garbage collection system determines that a particular section .. of storage may be recovered. This determination may be due to a lack of available storage capacity, the percentage of data marked as invalid reaching a threshold, .. or improving performance based on data distribution, etc. Numerous factors may be considered by a garbage collection algorithm to determine when So, in Aune’s system storage recovery changes (new schedule of recovery determined) based on many factors including available storage capacity and the control mechanism considers these factors and acts accordingly.).

Regarding claim 5, Aune/Miktar discloses, The storage control device according to claim 1, wherein 
the processor is further configured to:	30Atty. Dkt. No.: 17-02353control a delay of input/output processing of the storage based on a remaining capacity of the storage (Aune: [0067] “Data may also be communicated to the storage controller(s) 104 from a requesting device 155 through .. the data bus 204 to the pipeline input buffer 306 and output buffer 330. The buffer controller 208 typically controls how data arriving from a requesting device can be temporarily stored in a buffer 222 and then transferred onto a data bus 204, or vice versa, to account for different clock domains, to prevent data collisions, etc. The buffer controller 208 typically works in conjunction with the master controller 224 to coordinate data flow”. Data communication involves I/O processing. Preventing data collision involves/implies delaying I/O processing for one group. Coordinating data flow involves/implies considering (among other things) the storage capacity and implies delaying/slowing down I/O processing when storage capacity shrinks.); 	control a multiplicity that indicates a number of parallel execution of the garbage collection ( Aune: [0060] “.. Typically, storage controller 104a may send an erase block erase command over the parallel paths (independent I/O buses 210a-n.a-m) of the storage I/O bus 210 to erase a logical erase block, each with a particular erase block address to erase a particular erase block.); and	 control a number of central processing unit (CPU) cores used for the garbage collection based on the remaining capacity of the storage (Aune: [0072] “the master controller 224 uses a nano-processor”. Aune: [0048] “.. The non-volatile storage device Selection, grouping and write data module are part of the garbage collection. When storage capacity decreases, a need for recovering storage space occupying invalid data increases and hence an increased garbage collection and an increase controller activity may be warranted and the processing unit’s activity may also increase and an increase in storage capacity may warrant the opposite. Hence such control adjustment is an implied activity within the controller.).  

Claims 6, 7 and 8 are the method claims corresponding to device claims 1, 2 and 3 and are rejected for the same reasons mutatis mutandis.
Claims 9, 10 and 11 are the computer program product claims corresponding to device claims 1, 2 and 3 and are rejected for the same reasons mutatis mutandis.


Response to Arguments
	Applicant's arguments filed on 11/06/2020 have been fully considered but they are not persuasive.
	Applicant argues that Aune merely discloses that write data pipeline 106 includes write buffer 320 that buffers data for efficient write operations and an entire logical page of data is sent to non-volatile storage media 110 without interruption. Aune, however, does not appear to disclose whether data segment 812 stores invalid data in addition to valid data, and whether a part of data segment 812 that stores the invalid data is released for each data block.
Aune uses the garbage collection scheme which is a standard scheme in SSD to release area occupied by mostly invalid data. Processor writes valid data in the memory blocks and later updates part of the data causing the original data to become invalid. The garbage collection process identifies data blocks that has more invalid than valid data and based on some algorithm it picks a list of data blocks that has the most invalid data and moves the valid data from those blocks to some other area and then erases those blocks and releases them for future writing. Applicant also uses garbage collection to release memory from data blocks or payloads having invalid data. As per standard operation a processor stores valid data to the data segment and if some of those data is updated (and in SSD they are written to a different location) then the original data in the segment becomes invalid. The use of garbage collection in Aune’s system indicates the presence of invalid data in the data segments.
	By stating that part of payload area is released if applicant meant that erased payload area that is not written yet is released then that is a standard operation for storing data to an empty area in any storage system including Aune’s system and if applicant meant that payload area that contains valid and invalid data is released then that needs to go through the erase phase and applicant uses garbage collection scheme to do that and hence it is not different from Aune’s system. Aune’s system also releases area in memory that contains significant amount of invalid data and it is reclaimed through garbage collection.

Applicant’s arguments for claims 2-5, 7-8 and 10-11 are basically same thing as above for claims 1, 6 and 9 and examiner finds them non-persuasive for the same reasons as mentioned above.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

01/13/2021
/M.S.H/Examiner, Art Unit 4192                                                                                                                                                                                                        
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138